                  Case 3:17-cv-05769-RJB Document 229 Filed 01/02/20 Page 1 of 4
                                                                         The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT TACOMA
 9   UGOCHUKWU GOODLUCK NWAUZOR,                       Case No. 3:17-cv-05769-RJB
     FERNANDO AGUIRRE-URBINA,
10   individually and on behalf of all those           DECLARATION OF COLIN L. BARNACLE
     similarly situated,                               IN SUPPORT OF DEFENDANT THE GEO
11                                                     GROUP, INC.’S MOTION FOR SUMMARY
              Plaintiffs/Counter-Defendants,           JUDGMENT
12
     v.
13
     THE GEO GROUP, INC.,
14
              Defendant/Counter-Claimant.
15

16            I, Colin L. Barnacle, make the following statement under oath subject to the penalty of

17   perjury pursuant to the laws of the United States and the State of Washington:

18            1.      I am the attorney for The GEO Group, Inc. in the above-captioned matter. I am

19   over the age of eighteen (18), and I am competent to testify in this matter.

20            2.      Attached are true and correct copies of the following exhibits:

21            EXHIBIT A: Attached as Exhibit A is the 2015 agreement for GEO’s Operation of the

22   Northwest Ice Processing Center (“NWIPC”), contract HSCEDM-15-D-00015 (“2015 ICE

23   Contract”). This document was previously submitted in connection with the declaration of

24   Amber Martin in the State of Washington v. The GEO Group, Case No. 17-cv-05806, ECF 246-

25   3 (July 2, 2019). As noted in the caption of the document, this contract was also submitted for

26   the above-captioned case. Under the terms of the Protective Order, Exhibit A is filed under seal.

27

                                                                              AKERMAN LLP
     DECLARATION OF COLIN L, BARNACLE
     (3:17-CV-05769-RJB) – PAGE 1                                         1900 Sixteenth Street, Suite 1700
                                                                              Denver, Colorado 80202
                                                                             Telephone: 303-260-7712
     51231284;1
                  Case 3:17-cv-05769-RJB Document 229 Filed 01/02/20 Page 2 of 4



 1            EXHIBIT B: Attached as Exhibit B are excerpts from the deposition of Plaintiff
 2   Ugochukwu Nwauzor taken by GEO on June 19, 2018.

 3            EXHIBIT C: Attached as Exhibit C is the Declaration of Tae Johnson, Assistant
 4   Director, Custody Management Division, Enforcement and Removal Operations, U.S.

 5   Immigration and Customs Enforcement, U.S. Department of Homeland Security. This

 6   declaration was previously submitted in State of Washington v. The GEO Group, Case No. 17-

 7   cv-05806, ECF 91 (August 3, 2018).

 8            EXHIBIT D: Attached as Exhibit D is a Detainee Handbook from the NWIPC,
 9   previously produced in this litigation at bates numbers GEO-Nwauzor 015062-GEO-Nwauzor

10   015101.

11            EXHIBIT E: Attached as Exhibit E is the 2009 agreement for GEO’s Operation of the
12   NWIPC, contract HSCEDM-10-D-00001 (“2009 ICE Contract”). This document was previously

13   submitted in connection with the declaration of Amber Martin in the State of Washington v. The

14   GEO Group, Case No. 17-cv-05806, ECF 246-2 (July 2, 2019). As noted in the caption of the

15   document, this contract was also submitted for the above-captioned case. In lieu of filing this

16   document under seal, GEO submits a redacted version that was previously filed at Docket

17   Number 246-4 in the State of Washington case.

18            EXHIBIT F: Attached as Exhibit B are excerpts from the deposition of Erwin Delacruz
19   taken by Plaintiffs on December 2, 2019.

20            EXHIBIT G: Attached as Exhibit G are excerpts from the 30(b)(6) Deposition of the
21   State of Washington, witness Byron Eagle from the Special Commitment Center, taken by GEO

22   on December 5, 2019.

23            EXHIBIT H: Attached as Exhibit H is the Declaration of Julie Williams. This
24   declaration was previously submitted in State of Washington v. The GEO Group, Case No. 17-

25   cv-05806, ECF 304 (September 13, 2019).

26

27
                                                                         AKERMAN LLP
     DECLARATION OF COLIN L, BARNACLE
                                                                     1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 2                                        Denver, Colorado 80202
                                                                        Telephone: 303-260-7712

     51231284;1
                  Case 3:17-cv-05769-RJB Document 229 Filed 01/02/20 Page 3 of 4



 1            EXHIBIT I: Attached as Exhibit I is “Responses to Inmate Worker Questions,”
 2   previously submitted in State of Washington v. The GEO Group, Case No. 17-cv-05806, ECF

 3   300 (September 10, 2019).

 4            EXHIBIT J: Attached as Exhibit J are excerpts from the deposition of Sean Murphy,
 5   taken by GEO on December 19, Exhibit J2019.

 6            EXHIBIT K: Attached as Exhibit G are excerpts from the 30(b)(6) Deposition of the
 7   State of Washington, witness Debra Jean Eisen from Department of Corrections, taken by GEO

 8   on December 13, 2019.

 9            EXHIBIT L: Attached as Exhibit L is GEO’s contract with the State of Washington.
10   This document was previously submitted in State of Washington v. The GEO Group, Case No.

11   17-cv-05806, ECF 107-7 (July 2, 2019).

12            EXHIBIT M: Attached as Exhibit M is the Year End Report for the Northwest Detention
13   Center. Under the terms of the Protective Order, Exhibit M is filed under seal.

14            Dated this 2nd day of January, 2020 at Denver, Colorado.

15            Akerman, LLP

16            s/ Colin L. Barnacle
              Colin L. Barnacle, (Admitted pro hac vice)
17            Attorney for Defendant The GEO Group, Inc.

18

19

20

21

22

23

24

25

26

27
                                                                             AKERMAN LLP
     DECLARATION OF COLIN L, BARNACLE
                                                                         1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 3                                            Denver, Colorado 80202
                                                                            Telephone: 303-260-7712

     51231284;1
                  Case 3:17-cv-05769-RJB Document 229 Filed 01/02/20 Page 4 of 4



 1                                      PROOF OF SERVICE
 2            I hereby certify on the 2nd day of January 2020, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DECLARATION OF COLIN L.
 4   BARNACLE IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.’S MOTION
 5   FOR SUMMARY JUDGMENT via the Court’s CM/ECF system on the following:
 6   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
 7   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
 8   Rebecca J. Roe, WSBA #7560
     810 Third Avenue, Suite 500
 9   Seattle, Washington 98104
     Telephone: (206) 622-8000
10   Facsimile: (206) 682-2305
     Email: hberger@sgb-law.com
11   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
12   Email: roe@sgb-law.com
13   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
14   P.O. Box 90568
     Nashville, Tennessee 37209
15   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
16   Email: andrew@immigrantcivilrights.com
17   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
18   20415 72nd Avenue S, Suite 100
     Kent, Washington 98032
19   Telephone: (206) 962-5052
     Facsimile: (206) 681-9663
20   Email: devin@openskylaw.com
21   MENTER IMMIGRATION LAW, PLLC
     Meena Menter, WSBA #31870
22   8201 164th Avenue NE, Suite 200
     Redmond, Washington 98052
23   Telephone: (206) 419-7332
     Email: meena@meenamenter.com
24
     Attorneys for Plaintiffs
25

26                                              s/ Nick Mangels
                                                Nick Mangels
27
                                                                       AKERMAN LLP
     PROOF OF SERVICE                                              1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 4                                      Denver, Colorado 80202
                                                                      Telephone: 303-260-7712

     51231284;1
